        Case 1:21-cv-01695-RAH Document 11-1 Filed 08/16/21 Page 1 of 1




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

                                              )
BLUE ORIGIN FEDERATION, LLC,                  )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )
THE UNITED STATES,                            )       Case No. 1:21-cv-01695-RAH
                                              )       Judge Richard A. Hertling
               Defendant,                     )
                                              )
       and                                    )
                                              )
SPACE EXPLORATION                             )
TECHNOLOGIES CORP.,                           )
                                              )
               Defendant-Intervenor.          )
                                              )

                                      PROPOSED ORDER

       Pursuant to Rule 24 of the Rules of the United Stated Court of Federal Claims, Space

Exploration Technologies Corp. ("SpaceX"), has moved to intervene in this bid protest action. The

bid protest action challenges the National Aeronautics and Space Administration ("NASA") award

to SpaceX under NASA's Broad Agency Announcement No. NNH19ZCQ001K Option A to

Appendix H ("Option A BAA"). Having considered its Motion, as well as all other relevant

materials, including the lack of objection by Plaintiff and Defendant, it is hereby

       ORDERED that the Motion is GRANTED;

       FURTHER ORDERED that SpaceX may participate in the above captioned matter as a

Defendant-Intervenor.


                                                      Judge Richard A. Hertling
Dated: August __, 2021
